Motion Granted; Abatement Order filed August 7, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-17-00685-CR
                                    ____________

                      NELSON GARCIA DIAZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1555099

                             ABATEMENT ORDER

      Appellant challenges the trial court’s order denying his motion to suppress.
Although appellant requested findings of fact and conclusions of law, none have
been filed. When the losing party on a motion to suppress requests findings of fact
and conclusions of law, the trial court is required to make them. State v. Cullen, 195
S.W.3d 696, 698–99 (Tex. Crim. App. 2006). Appellant filed a motion to abate the
appeal to permit the trial court to make the requested findings of fact and conclusions
of law. The motion is granted.
      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the denial of appellant’s motion to suppress and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.